Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/22 has been entered. 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and additional elements discussed in Step 2A, Prong 2, below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “trading of blockchain-integrated cryptographic difficult-based financial instruments; and initiating an 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including: “determining a first market value for a cryptographic difficulty-based financial instrument based on an underlying cryptocurrency; said electronic clearinghouse electronically determining that the current value of D for the blockchain protocol for said underlying cryptocurrency is different from the value of D used in determining said first market value of said cryptographic difficulty-based financial instrument, and further determining a new market value  for said cryptographic difficulty-based financial instrument using said current value of D to determine R; said electronic clearinghouse receives an electronic transfer of said underlying cryptocurrency from a cryptocurrency wallet…; said clearinghouse electronically retrieving said computerized customer account including said trading position and said first market value and a computerized exchange.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, storing, processing, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited computerized exchange, electronic clearing house and computerized system, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of determining a first market value for a cryptographic difficulty-based financial instrument based on an underlying cryptocurrency; said ; comprise the analysis of data, which are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Also the steps “said electronic clearinghouse receives an electronic transfer of said underlying cryptocurrency from a cryptocurrency wallet…; said clearinghouse electronically retrieving said computerized customer account including said trading position and said first market value, when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 

Response to Arguments
Applicant's arguments filed on 03/01/22 have been fully considered but they are not persuasive. 
The examiner disagrees that the present claims are similar to those in example 21 of PTO’s PEG. In example 21, the claims solve specific technical or technological problems, and the specifications provide an indication of the improvement in the relevant art. For instance, claim 2 of example 21 recites the additional limitations of using a transmission server with a microprocessor and a memory to store subscriber preferences, transmitting a stock quote alert from the transmission server over a data channel to a wireless device, and providing a stock viewer application that causes the stock quote alert to display on the subscriber computer and enables a connection from the subscriber computer to the data source over the Internet when the subscriber computer comes online. It is noted that, as discussed above, some of the limitations when viewed individually do not amount to significantly more than the abstract idea (such as storing subscriber preferences or transmitting an alert). The claimed invention addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet‐centric problem with a claimed DDR Holdings. These limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application. Therefore, the claim recites patent eligible subject matter.
In contrast, here, the applicant does not identify how the claim solves a problem in the relevant arts. The applicant does not direct our attention to, and we do not see anything in, the record that provides an indication how the claimed invention increases the “efficiency and usability of trading systems.” As discussed above, a generic electronic computer system is used to implement the steps, and there is no indication that claim 1 improves the functioning of the electronic computer system, makes it operate more efficiently, or solves a technological problem with a solution rooted in computer technology.  
Also, the additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, storing, processing, and outputting data using a generic computer system. In other words, these additional limitations are merely recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited computerized exchange, electronic clearing house and computerized system, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Furthermore, the claimed steps “an electronic clearinghouse including a position database including a computerized customer account, wherein said computerized customer account is electronically associated with a trading position in said cryptographic difficulty-based 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

/OJO O OYEBISI/Primary Examiner, Art Unit 3697